Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,

v. 19-CR-202

RONALD SERIO,

Defendant.

 

PLEA AGREEMENT

The defendant, RONALD SERIO, and the United States Attorney for the Western
_ District of New York (hereinafter “the government”) hereby enter into a plea agreement with

the terms and conditions as set out below.

I. THE PLEA AND POSSIBLE SENTENCE

1. The defendant agrees to waive indictment and plead guilty to a two count

Superseding Information charging:

a. In Count 1, a violation of Title 21, United States Code, Section 841(a)(1)
(possession with intent to distribute cocaine), for which the which the maximum possible
sentence is a term of imprisonment of 20 years, a fine of $1,000,000; a mandatory $100 special

assessment, and a term of supervised release of at least 3 years and up to life.

b. In Count 2, a violation of Title 18, United States Code, Section
922(g)(3)(unlawful user in possession of a firearm) for which the maximum possible sentence
is a term of imprisonment of 10 years, a fine of $250,000, a mandatory $100 special

assessment, and a term of supervised release of 3 years;
Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 2 of 17

c. The defendant understands that the penalties set forth in this paragraph are the

minimum and maximum penalties that can be imposed by the Court at sentencing.

2. The defendant understands that the Court may enter an order of community
restitution in an amount not to exceed any fine imposed pursuant to Title 18, United States

Code, Section 3663(c) and Sentencing Guidelines § 5E1.1(d).

3. The defendant understands that, if it is determined that the defendant has
violated any of the terms or conditions of supervised release, the defendant may be required
to serve in prison all or part of the term of supervised release, up to 4 years, without credit for
time previously served on supervised release. As a consequence, in the event the defendant
is sentenced to the maximum term of incarceration, a prison term imposed for a violation of
supervised release may result in the defendant serving a sentence of imprisonment longer than

the statutory maximum set forth in Paragraph 1 of this agreement.

Tl. ELEMENTS AND FACTUAL BASIS

4. The defendant understands the nature of the offenses set forth in paragraph 1
of this agreement and understands that if this case proceeded to trial, the government would

be required to prove beyond a reasonable doubt the following elements of the crimes:

Count 1

a. The defendant possessed a controlled substance;

b. The defendant knew that he possessed a controlled substance; and
c. The defendant intended to distribute the controlled substance.

2
Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 3 of 17

Count 2
a. The defendant was an unlawful user of controlled substances;

b. The defendant knowingly possessed a firearm while he was an unlawful user
of controlled substances; and

c. The firearm was transported across a state line at some time during or before
the defendant’s possession of it.

FACTUAL BASIS

5. The defendant and the government agree to the following facts, which form the
basis for the entry of the pleas of guilty including relevant conduct:

a. In April 2017, law enforcement received information that the defendant
trafficked large quantities of marijuana, and that the defendant stored
marijuana and currency at his house located at 697 Lebrun Road,
Amherst, New York. A witness further reported observing an estimated.
100 pounds of marijuana in the defendant’s residence in April 2017.

b. On April 18, 2017, the defendant departed his residence at 697 Lebrun
Road, Amherst, New York in his vehicle. He drove the vehicle to 370
Huntington Avenue, Buffalo, New York and met with an individual.
Members of the Erie County Sheriffs Department (“ECSO”) and
Federal Bureau of Investigation (“FBI”) executed a search warrant at
that time and recovered fifteen (15) vacuum sealed bags, each
containing approximately .5 kilograms of marijuana on the ground next
to the defendant and the other person. ECSO and FBI searched the
interior of 370 Huntington and recovered five (5S) more vacuum sealed
bags, each containing approximately .5 kilograms of marijuana in the
garage, together with a digital scale, packaging material, and one plastic
bag containing approximately 28 grams of cocaine.

c. The FBI obtained a search warrant for the defendant’s residence at 697
Lebrun Road, Amherst, New York and a property the defendant
controlled at 91 West Grimsby Road, Tonawanda, New York and
executed the search warrants on April 18, 2017.

d. Inside of 91 West Grimsby Road, Tonawanda, New York, the FBI
recovered one (1) black garbage bag containing thirteen (13)

3
Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 4 of 17

individually wrapped bricks, each containing approximately one (1)
kilogram of marijuana, recovered in the front closet; one (1) red duffel
bag containing six (6) vacuum sealed bags, each containing
approximately .5 kilograms of marijuana recovered on the kitchen floor;
one (1) black duffel bag containing six (6) vacuum sealed bags each
containing approximately .5 kilograms of marijuana recovered on the
kitchen floor; one (1) plastic bag containing two plastic bags, each
containing .5 kilograms of marijuana recovered on the kitchen floor; one
(1) computer box containing nineteen (19) vacuum sealed bags each
containing approximately one (1) kilogram of marijuana located in the
front hallway; one (1) plastic bag containing two (2) individually
wrapped bricks each containing approximately one (1) kilogram of
marijuana located in the kitchen; one (1) black garbage bag, containing
eleven (11) vacuum sealed bags each containing approximately .5
kilograms of marijuana; one (1) black garbage bag containing five (5)
individually wrapped bricks each containing one (1) kilogram of
marijuana located in the front closet; one (1) individually wrapped brick
containing approximately one (1) kilogram of marijuana recovered in
the kitchen cabinet; one (1) plastic bag containing approximately 150
grams of cocaine recovered in the kitchen cabinet; one (1) vacuum
sealer, recovered on the kitchen counter, packaging material, one (1)
plastic bag containing packaging material, four (4) digital scales, one (1)
checkbook in the name, “Ronald Serio,” numerous documents and bills
in the name, “Ronald Serio,” one (1) prescription pill bottle in the name,
“Ronald Serio.” Also recovered was one (1) large plastic bag containing
dozens of sealed plastic bags, which were sliced open and emptied.
Each bag had a strong odor of marijuana, and appeared consistent with
the packaging that contained the .5 kilogram quantities of marijuana.

e. Inside of 697 Lebrun Road, Amherst, New York, the FBI recovered one
(1) black garbage bag containing three (3) vacuum sealed bags each
containing .5 kilograms of marijuana recovered in the hallway closet;
two (2) individually wrapped bricks each weighing approximately one
(1) kilogram each containing marijuana recovered in the kitchen
drawer; one (1) digital scale, recovered in the kitchen drawer; one (1)
money counting machine recovered in the kitchen; two (2) boxes of 5.56
caliber rifle ammunition, recovered in a closet adjacent to the kitchen;
one (1) loaded AR-15 type magazine containing 5.56 caliber
ammunition; one (1) Spirit Arms LLC model ASAIS, 5.56 caliber
semiautomatic rifle bearing serial number AS40588, recovered under
the mattress of the master bedroom. Also of note, located on the third
floor of the residence, behind a recreational bar, was a large plastic bag
containing dozens of sealed plastic bags which were sliced open and
emptied. Each bag had a strong odor of marijuana, and appeared
consistent with the packaging containing one .5 kilogram quantities of
marijuana. In the basement of 697 Lebrun was a large box and a plastic
bag each containing dozens of similarly opened plastic bags with a

4
Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 5 of 17

strong odor of marijuana. Also in the basement was a small room,
whose door was concealed behind sheetrock panels. This room was
approximately twelve feet by twelve feet and contained a humidifier,
and a climate control unit. The block windows which view the outside
were spray painted black. Additionally, numerous boxes and bags were
found in various locations throughout the house which each contained
dozens of sliced open plastic bags with the strong odor of maryuana.
The defendant admits that he possessed the marijuana and cocaine with
the intent to sell the substances.

f. Additionally quantities of pills were recovered inside the defendant’s
residence. Specifically, the defendant possessed, in his kitchen cabinets,
assorted pills, including 20 tablets (8.8 grams) of oxycodone, 30 tablets
(6.73 grams) of oxymorphone, 100 tablets (25.19 grams) of methadone,
26 tablets (10.66 grams) of buprenorphine, 107 tablets (26.83 grams) of
methadone, and 14 capsules (5.12 grams) of amphetamine. Further, the
defendant possessed assorted pills on his person at the time of his arrest,
including 2 tablets (.62 grams) of fentanyl. The defendant admits that
he has distributed these controlled substances in the past, and that he
possessed them with intent to use and distribute these controlled
substances, including oxycodone.

g. The FBI also obtained a search warrant for, and searched, the
defendant’s vehicle, a 2011 Range Rover with New York registration
HAA 5282. The FBI recovered $22,000 in U.S. currency inside a
protein bar box, three cellular phones, and .5 kilograms of marijuana
under the rear driver’s side seat in the vehicle. He admits that this
currency was proceeds from the sale of marijuana and that, converting
the currency to marijuana at a rate of $4,000 per pound, the estimated
amount of relevant conduct is 2.5 kilograms of marijuana.

h. On or about April 18, 2017, the defendant was an unlawful user of, and
was addicted to drugs, namely, oxycodone. Following the defendant’s
arrest, he was released to seek inpatient treatment for his drug
use/addiction. Additionally, the defendant acknowledges that the
Spirit Arms LLC model ASAI5, 5.56 caliber semi-automatic rifle
bearing serial number AS40588 recovered from his residence, as
described above, was manufactured outside of the state of New York
and therefore traveled in interstate commerce prior to its recovery in
New York on April 18, 2017.

i. The parties agree that at least 100 kilograms but less than 400 kilograms
of converted drug weight is the amount involved in the defendant's
relevant conduct encompassed in Count 1 of the Information which
could be readily proven by the government against the defendant.

5
Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 6 of 17

j. The above facts are set forth for the limited purpose of complying with
Rule 11(b)(3) and are not intended to serve as a complete statement of
the defendant’s criminal conduct.

Til. SENTENCING GUIDELINES

6. The defendant understands that the Court must consider but is not bound by

the Sentencing Guidelines (Sentencing Reform Act of 1984).

BASE OFFENSE LEVEL

7. The government and the defendant agree that Guidelines §§ 2D1.1(a)(5) and

2D1.1(c)(8) apply to the offense of conviction and provide for a base offense level of 24.

SPECIFIC OFFENSE CHARACTERISTICS
USSG CHAPTER 2 ADJUSTMENTS

8. The government and the defendant agree that the following adjustments to the
base offense level do apply:

a. The two level increase pursuant to Guidelines § 2D1.1(b)(1) (possession
of dangerous weapon); and

b. The two level increase pursuant to Guidelines § 2D1.1(b)(12)
(maintaining premises to manufacture or distribute a controlled
substance).

ADJUSTED OFFENSE LEVEL

9. Based on the foregoing, it is the understanding of the government and the

defendant that the adjusted offense level for the offense of conviction is 28.
Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 7 of 17

ACCEPTANCE OF RESPONSIBILITY

10. At sentencing, the government agrees not to oppose the recommendation that
the Court apply the two (2) level downward adjustment of Guidelines § 3E1.1(a) (acceptance
of responsibility) and further agrees to move the Court to apply the additional one (1) level
downward adjustment of Guidelines § 3E1.1(b), which would result in a total offense level of

25.

CRIMINAL HISTORY CATEGORY

11. ‘It is the understanding of the government and the defendant that the
defendant's criminal history category is I. The defendant understands that if the defendant is
sentenced for, or convicted of, any other charges prior to sentencing in this action the
defendant's criminal history category may increase. The defendant understands that the
defendant has no right to withdraw the pleas of guilty based on the Court’s determination of

the defendant’s criminal history category.

GUIDELINES’ APPLICATION, CALCULATIONS AND IMPACT

 

12.  Itis the understanding of the government and the defendant that, with a total
offense level of 25 and criminal history category of I, and taking into account the applicable
statutory minimum penalties, the defendant’s sentencing range would be a term of
imprisonment of 57 to 71 months, a fine of $20,000 to $1,000,000, and a period of supervised
release of 3 years. Notwithstanding this, the defendant understands that at sentencing the
defendant is subject to the minimum and maximum penalties set forth in paragraph 1 of this

agreement.
Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 8 of 17

13. The government and the defendant agree to the Sentencing Guidelines
calculations set forth in this agreement and neither party will advocate or recommend the
application of any other Guideline, or move for any Guidelines departure, or move for or
recommend a sentence outside the Guidelines, except as specifically set forth in this
agreement. A breach of this paragraph by one party will relieve the other party of any
agreements made in this plea agreement with respect to sentencing motions and
recommendations. A breach of this paragraph by the defendant shall also relieve the

government from any agreements to dismiss or not pursue additional charges.

14. The defendant understands that the Court is not bound to accept any
Sentencing Guidelines calculations set forth in this agreement and the defendant will not be

entitled to withdraw the pleas of guilty based on the sentence imposed by the Court.

Iv. STATUTE OF LIMITATIONS

15. In the event the defendant’s pleas of guilty are withdrawn, or conviction
vacated, either pre- or post-sentence, by way of appeal, motion, post-conviction proceeding,
collateral attack or otherwise, the defendant agrees that any charges dismissed pursuant to
this agreement shall be automatically reinstated upon motion of the government and further
agrees not to assert the statute of limitations as a defense to any federal criminal offense, which
is not time barred as of the date of this agreement. This waiver shall be effective for a period
of six months following the date upon which the withdrawal of the guilty pleas or vacating of

the conviction becomes final.
Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 9 of 17

Vv. GOVERNMENT RIGHTS AND OBLIGATIONS

16. The defendant understands that the government has reserved the right to:

a. provide to the Probation Office and the Court all the information and
evidence in its possession that the government deems relevant
concerning the defendant’s background, character and involvement in
the offense charged, the circumstances surrounding the charge and
the defendant's criminal history;

b. respond at sentencing to any statements made by the defendant or on
the defendant’s behalf that are inconsistent with the information and
evidence available to the government;

Cc. advocate for a specific sentence consistent with the terms of this
agreement including the amount of restitution and/or a fine and the
method of payment; and

d. modify its position with respect to any sentencing recommendation or
sentencing factor under the Guidelines including criminal history
category, in the event that subsequent to this agreement the government
receives previously unknown information, including conduct and
statements by the defendant subsequent to this agreement, regarding the
recommendation or factor.

17. At sentencing, the government will move to dismiss Indictment 19-CR-202

against this defendant.

18. The defendant agrees that any financial records and information provided by
the defendant to the Probation Office, before or after sentencing, may be disclosed to the

United States Attorney’s Office for use in the collection of any unpaid financial obligation.

VI. REMOVAL

19. The defendant represents that he is a citizen of the United States. However, if

the defendant is not a citizen of the United States, the defendant understands that, if
Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 10 of 17

convicted, the defendant may be removed from the United States, denied citizenship, and

denied admission to the United States in the future.

Vil. APPEAL RIGHTS

20. The defendant understands that Title 18, United States Code, Section 3742
affords a defendant a limited right to appeal the sentence imposed. The defendant, however,
knowingly waives the right to appeal and collaterally attack any component of a sentence
imposed by the Court, which falls within or is less than the sentencing range for
imprisonment, a fine and supervised release set forth in Section III, § 12, above,
notwithstanding the manner in which the Court determines the sentence. In the event of an
appeal of the defendant's sentence by the government, the defendant reserves the right to argue

the correctness of the defendant’s sentence.

21. The defendant understands that by agreeing not to collaterally attack the
sentence, the defendant is waiving the right to challenge the sentence in the event that in the
future the defendant becomes aware of previously unknown facts or a change in the law which

the defendant believes would justify a decrease in the defendant’s sentence.

22. The government waives its right to appeal any component of a sentence
imposed by the Court, which falls within or is greater than the sentencing range for
imprisonment, a fine and supervised release set forth in Section III, 12, above,
notwithstanding the manner in which the Court determines the sentence. However, in the
event of an appeal from the defendant’s sentence by the defendant, the government reserves

its right to argue the correctness of the defendant's sentence.

10
Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 11 of 17

VIII. FORFEITURE PROVISIONS

CRIMINAL FORFEITURE

23. Prior to or immediately after the entry of the pleas of guilty, the defendant agrees
to make full and complete disclosure of all assets the defendant owns, whether in the
defendant's name or the names of others, which the defendant possesses and/or over which
the defendant exercises control. Further, the defendant agrees to disclose any property
obtained as a result of the criminal activity that is the basis of this agreement and disclose who
owns such property at this time and the circumstances under which such property was
obtained. The defendant agrees to authorize the release of all financial information requested
by the United States, including, but not limited to, executing authorization forms for the
United States to obtain tax information, bank account records, credit history, and social

security information.

24. The defendant also agrees to submit to a polygraph examination conducted by
an examiner selected by the U.S. Attorney’s Office on the issue of the defendant’s financial
disclosures and assets, if deemed necessary by the U.S. Attorney’s Office. Further, as of the
date of this agreement, the defendant agrees not to transfer, secrete or otherwise dissipate any
assets the defendant owns, possesses or over which the defendant exercises control without
the permission of the government. In addition, the defendant promises that the defendant

will make no such transfers in excess of $1,000 prior to sentencing.

11
Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 12 of 17

25. | Asacondition of his pleas of guilty, the defendant agrees to immediately forfeit
all of the defendant’s right, title and interest to any and all property which is subject to
forfeiture pursuant to Title 21, United States Code, Sections 853(a) and (p), which are in the
possession and control of the defendant or the defendant’s nominees. That property includes:

MONETARY AMOUNTS:

a. The sum of one hundred dollars ($100,000.00) in United States currency,
to be paid in the form of a certified check made out to the United States
Marshal’s Service to be paid within six months from the date of the plea
hearing, which if not paid within six months from the date of the plea
hearing, will become a monetary judgment and will serve as a lien
against the defendant’s property, wherever situated, with interest to
accrue at the prevailing rate per annum until fully satisfied in the event
this amount is not located; and

b. The net proceeds from the sale of the premises, buildings and
appurtenances, improvements and real property located at 697 Lebrun
Road, Amherst, New York, more fully described in a Deed recorded in
the Erie County Clerk’s Office on October 5, 2011 in Book 11209 of
Deeds at Page 6322 in the amount of one hundred and seventy three
thousand, two hundred and eighty six dollars and sixty nine cents
($173,286.69) in United States currency, said amount to be tendered at
the time of the plea by means of a certified or bank draft payable to the
United States Marshals Service or by wire transfer in accordance with
the direction of the government.

Cc. In lieu of forfeiture of the premises, buildings and appurtenances,
improvements and real property located at 626 Richmond Avenue,
Buffalo, New York, more fully described in a Deed recorded in the Erie
County Clerk’s Office on April 30, 2012 in Book 11222 of Deeds at Page
2906, the defendant or his assigns will forfeit the sum of two hundred
and seventy five thousand dollars ($275,000.00) United States currency
to be paid within six months from the date of the plea hearing, said
amount to be tendered at the time of the plea by means of a certified or
bank draft payable to the United States Marshals Service or by wire
transfer in accordance with the direction of the government. In the event
that this payment is not made to the government within six months of
the plea hearing, the government will move to forfeit the premises,
buildings and appurtenances, improvements and real property located at
626 Richmond Avenue, Buffalo, New York, more fully described in a

12
Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 13 of 17

Deed recorded in the Erie County Clerk’s Office on April 30, 2012 in
Book 11222 of Deeds at Page 2906.

26. The defendant agrees that the monies and properties listed above are properly
forfeitable to the United States pursuant to Title 21, United States Code, Section 853 and that
he obtained and used these properties in furtherance of his criminal conduct that forms the
basis of the Plea Agreement. The defendant further agrees to fully assist the government in
the forfeiture of these properties and to take whatever steps are necessary to pass clear title to
the United States, including, but not limited to the payment of taxes, water and user fees;
surrender of title; and execution of any documents necessary to transfer the defendant=s
interest in any of the properties and to allow access to the United States Marshals Service to
the real properties for physical inspection purposes, as deemed necessary by the government.
The defendant further agrees to maintain the real properties and not cause the destruction or

removal of any property, or any other detrimental action to prevent its seizure and forfeiture.

27. After the acceptance of the defendant’s guilty pleas, and pursuant to Rule
32.2(b)(2) of the Federal Rules of Criminal Procedure, the Court will issue a Preliminary Order
of Forfeiture for the items listed above. The defendant hereby waives any right to notice of
such Preliminary Order of Forfeiture. The defendant further consents and agrees that the
Preliminary Order of Forfeiture and a Final Order of Forfeiture shall issue and become final
as to the defendant prior to sentencing and agrees that it shall be made part of the defendant=s
sentence and included in the judgment pursuant to Rule 32.2(b)(4) of the Federal Rules of
Criminal Procedure. The defendant acknowledges that the defendant understands that the

forfeiture of property is part of the sentence that may be imposed in this case and waives any

13
Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 14 of 17

failure by the Court to advise the defendant of this, pursuant to Rule 11(b6)(1)()), at the time
the guilty pleas are accepted. Forfeiture of the defendant's property shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty the Court may

impose upon the defendant in addition to forfeiture.

28. The defendant agrees that the Preliminary Order of Forfeiture forfeiting the
above properties to the United States, will provide for the United States Marshals Service to
take immediate possession, if it deems necessary to maintain the condition of the property,
_ and directing it to be within the government's discretion to enter into occupancy agreements
with any occupants of the real property or to physically remove such occupants as it deems

necessary in order to dispose of the real property.

ADMINISTRATIVE FORFEITURE

29. The defendant acknowledges that the following property has been or will be
subject to administrative forfeiture or abandonment proceedings:

a. The sum of eighteen thousand dollars ($18,000.00) United States
currency seized from a duffle bag on or about April 18, 2017 under the
control of the defendant;

b. The sum of twenty two thousand, nine hundred and eighty three dollars
($22,983.00) United States currency seized from a Range Rover Land
Rover vehicle on or about April 18, 2017 under the control of the
defendant;

c. The sum of two thousand, four hundred forty one dollars ($2,441.00)
United States currency seized from the defendant’s person on or about
April 18, 2017 under the control of the defendant; and

14
Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 15 of 17

d. The sum of four thousand, eight hundred and ninety one dollars
($4,891.00) United States currency seized from 370 Huntington
Avenue, Buffalo, NY on or about April 18, 2017 under the control of
the defendant.

30. The defendant agrees to the forfeiture of the above property and agrees not to

contest the administrative forfeiture or abandonment proceedings in any way.

31. The defendant waives all constitutional, legal and equitable defenses to the
forfeiture of any of the above described property listed in this section of the plea agreement in
any proceeding, including statutory time limits contained therein and any jeopardy defense or
claim of double jeopardy, whether constitutional or statutory, as to this criminal proceeding
referred to within this Agreement. The defendant further agrees to waive any claim or defense
under the Eighth Amendment to. the United States Constitution, including any claim of
excessive fine regarding the forfeiture of assets by the United States, the State of New York or

its subdivisions.

FORFEITURE BY THE NYS PROVISION
32. The defendant acknowledges that the defendant is the owner and/or exercised
dominion and control of the firearm[s] and ammunition described below and agrees that the
firearm and ammunition constitute a nuisance as provided for in New York Penal Law
§ 400.05. The property is described as follows:
One (1) American Spirit Arms LLC, Model ASA15, 5.56 caliber, semi-

automatic rifle, bearing serial number AS40588, with magazine and
ammunition, seized by law enforcement on or about April 18, 2017.

15
Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 16 of 17

33. The defendant agrees that the above-described property is subject to forfeiture
and waives any and all statutory and constitutional rights, including but not limited to time
restrictions and notice provisions with respect to the final disposition or forfeiture of the above

property. The defendant further agrees to the destruction of the above referenced property.

34. | The defendant agrees that in the event this plea agreement is voided for any
reason, the agreement for forfeiture, abandonment and disposition of the firearm and

ammunition survives and shall be given full force and effect.

IX. TOTAL AGREEMENT AND AFFIRMATIONS

35. This plea agreement represents the total agreement between the defendant,
RONALD SERIO, and the government. There are no promises made by anyone other than
those contained in this agreement. This agreement supersedes any other prior agreements,

written or oral, entered into between the government and the defendant.

JAMES P. KENNEDY, JR.
United States Attorney
Western District of New York

MELLOJ[EE
pa ce ae

sistant United States Attorney

BY:

 

Dated: July 23, 2020

16
Case 1:19-cr-00202-JLS-MJR Document 78 Filed 07/23/20 Page 17 of 17

I have read this agreement, which consists of pages 1 through 17. I have had a full
opportunity to discuss this agreement with my attorney, HERBERT L. GREENMAN, Esq.
I agree that it represents the total agreement reached between me and the government. No
promises or representations have been made to me other than what is contained in this
agreement. I understand all of the consequences of my pleas of guilty. I fully agree with the

contents of this agreement. I am signing this agreement voluntarily and of my own free will.

V/A A tect SIS anon

 

RONALD SERIO HERBERT L. GREENMAN, ESQ.
Defendant Attorney for the Defendant
Dated: July 23, 2020 Dated: July a3 2020

17
